Citation Nr: 0031530	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  95-36 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
thoracic spine.

2.  Entitlement to service connection for residuals of 
removal of a uterine tumor.

3.  Entitlement to service connection for a cardiac disorder 
manifested by palpitations.

4.  Entitlement to service connection for residuals of spinal 
meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1994.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Denver, Colorado.  The 
veteran withdrew her request for a hearing before a member of 
the Board (also known as a Veterans Law Judge) at the RO.  
See 38 C.F.R. §§ 20.702(e), 20.704(e) (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA obligations with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran in this case claims entitlement to benefits for 
scoliosis of the thoracic spine, identified during service 
and claimed to have been aggravated due to in-service injury; 
for residuals of in-service removal of a uterine tumor; for 
cardiac disability manifested by palpitations first shown 
during service; and, for aseptic meningitis, reportedly 
treated during service.  Service records reflect the 
veteran's complaints relevant to the thoracic spine, heart 
palpitations and gynecologic problems, with 
treatment/evaluation therefore, and further reflect treatment 
and evaluation for a viral-like illness with a notation 
questioning aseptic meningitis.  The report of medical 
examination at discharge from service, in May 1994, includes 
note of slight scoliosis of the thoracic spine.  On the 
accompanying report of medical history the veteran complained 
of palpitations and reported in-service aseptic meningitis.  
The examining physician noted the veteran was taking Inderal 
for her palpitations.  That physician also noted that the 
veteran's thoracic scoliosis was moderate.

The veteran filed her claim for benefits shortly after 
discharge, at that time providing release of medical records 
to include those pertinent to gynecologic treatment in 1991 
to 1992 by Dr. W.S.  In December 1994, the RO afforded the 
veteran a VA examination.  That examiner considered the 
veteran's scoliosis but did not offer findings or comments 
specific to the other matters on appeal.  The examiner did 
not provide an opinion as to the etiology of the veteran's 
scoliosis.  In April 1995, the RO denied service connection 
for the matters on appeal.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In particular the 
Board notes that the veteran has not been fully advised of 
the type of evidence needed to support her claims, and, 
although she was afforded a VA examination, such examination 
report does not reflect consideration of all of her claimed 
disabilities and does not include medical assessments 
relevant to such.  Insofar as service records indicate 
treatment and evaluation for the medical problems claimed by 
the veteran, and insofar as she continues to relate residuals 
of such disorders, an opinion as to current disabilities and 
the etiologies thereof is required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A)(d)).  

Accordingly, the matters on appeal are remanded for the 
following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated her for 
any of the claimed disabilities since 
service.  The RO should request 
identified records and inform the veteran 
of any records it has been unsuccessful 
in obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  The RO should 
ensure that previously identified records 
of treatment by Dr. W.S. and any relevant 
VA records are associated with the claims 
file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  In connection with scheduled 
examination(s), the veteran's service 
medical records and claims file MUST be 
made available to the examiner(s) for 
review in conjunction with examination.  
The examination report(s) should include 
note of such review.  Indicated testing 
should be conducted, with written 
interpretation of the clinical 
significance of such associated with the 
examination report.  Particular questions 
to be answered by the examiner(s) are as 
follows:

Is scoliosis a congenital/developmental 
or acquired condition and, if 
congenital/developmental, is such 
characterized as a disease or defect?

Did scoliosis of the thoracic spine exist 
prior to the veteran's entry into active 
military service and if so was such 
aggravated beyond the course of its 
normal progression during active service?  
If no increase in thoracic spine 
scoliosis is shown, or if any increase is 
due to natural progression, the examiner 
should so state.

Are there any disabling residuals from 
removal of a uterine tumor during 
service, and if so, what is the nature of 
such residuals?

Did the veteran have aseptic meningitis 
during service and, if so, does she 
manifest any disabling residuals of such?

Is there any disease or disability to 
which the veteran's palpitations can be 
attributed?

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied the veteran and her 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

